Citation Nr: 1605709	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to service-connected posttraumatic stress disorder (PTSD), service-connected diabetes mellitus, type II, and/or presumed in-service Agent Orange exposure.  

2.  Entitlement to a rating higher than 30 percent for PTSD.

3.  Entitlement to a rating higher than 20 percent for diabetes mellitus, type II.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, which included service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2012 and September 2014 by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Board remanded the Veteran's claim seeking service connection for heart disease for further development, which has not yet been fully completed.  

Additional evidence was received subsequent to the statement of the case issued in June 2015.  As the evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The claims seeking service connection for heart disease and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's diabetes mellitus, type II, does not require regulation of his activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2014 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA records have been obtained.

The Veteran was provided VA PTSD and diabetes mellitus medical examinations in September 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

Increased Rating Claims

By way of background, in a November 2012 rating decision, the RO granted service connection for PTSD and diabetes mellitus, type II, and assigned initial 30 and 20 percent ratings, respectively.  The Veteran did not appeal these initially assigned ratings.  However, when he sought entitlement to a TDIU in June 2014, the RO construed his TDIU claim as encompassing increased rating claims for his service-connected PTSD and diabetes mellitus, as the Veteran's combined rating for his service-connected disabilities did not render the Veteran schedularly eligible for TDIU consideration.  (Presumably, the RO did not construe the TDIU as encompassing an increased rating for the Veteran's only other service-connected disability, tinnitus, as the Veteran is in receipt of the highest available schedular evaluation for this disability.)  The RO adjudicated these increased rating claims in a September 2014 rating decision, and the Veteran's disagreement with this decision gave rise to the instant increased rating claim appeals.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

PTSD 

The Veteran contends that the current severity of his PTSD entitles him to a disability rating higher than 30 percent.

Regarding the rating criteria for PTSD, the Veteran's current 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The next higher evaluation of 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  Ratings of 70 percent and 100 percent are warranted for even more severe impairment.

After reviewing the record, the Board concludes that the Veteran's PTSD disability picture throughout the rating period fails to support the assignment of an increased rating, as his symptomatology is consistent with no higher than his currently-assigned 30 percent evaluation.   The evidence of record relevant to the instant appeal period is primarily comprised of the Veteran's September 2014 VA PTSD examination report.  While the Veteran's recent VA treatment records and submitted statements were also reviewed, they did not reflect any reported or observed PTSD symptomatology.  

Notably, the September 2014 VA examiner characterized the Veteran's current PTSD symptoms as consistent with a 10 percent disability rating, stating that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Consistent with this characterization of the severity of the Veteran's PTSD symptomatology, the Veteran reported that while he still experiences hallmark PTSD symptoms, his mood is generally good, and he enjoys engaging in carpentry work.  He further reported that while he has been estranged from his adult children following his divorce from their mother, he has a good relationship with his fiancé, his brother, and several close friends.   Moreover, while he reported being unemployed, he stated that he ceased working due to his heart disease.  Further, during the examination, the Veteran was pleasant and cooperative and demonstrated no abnormalities in his speech, eye contact, or thought processes.  The examiner noted that the Veteran's PTSD was primarily manifested by anxiety and sleep impairment and that his symptoms are "relatively mild" and had not increased in severity since his 2012 VA examination; rather, his symptoms appeared to have decreased in severity.

In sum, while the Veteran's PTSD does create some social and occupational impairments, the Board finds that his current overall disability picture fails to show that his PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

Given the foregoing, the Board concludes that the preponderance of evidence is against the Veteran's claim seeking a higher rating for his service-connected PTSD; there is no reasonable doubt to be resolved; and a higher rating for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Diabetes Mellitus, Type II

The Veteran asserts that the current severity of his service-connected diabetes mellitus, type II, entitles him to a rating higher than 20 percent.  

The Veteran is currently assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides that a 20 percent rating is warranted when the treatment of diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is assigned when the treatment of diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  Id.  Higher ratings are warranted for even more severe impairment.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note that follows the criteria states the following: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Veteran has not reported that he is required to regulate his activities to control his diabetes mellitus symptoms, and his VA treatment records reflect no such requirement.  Further, during his September 2014 VA examination, the VA examiner specifically noted that the Veteran is not required to regulate his activities to treat his diabetes mellitus.  Absent such a finding, the criteria for the award of the next higher rating of 40 percent have not been met.  Accordingly, the preponderance of evidence is against this increased rating claim, there is no doubt to be resolved, and a higher rating for service-connected diabetes mellitus is not warranted.  

As to whether separate ratings are warranted for any disabilities associated with diabetes mellitus, the Board notes that the RO has granted service connection for erectile dysfunction (as well as special monthly compensation based on the loss of a creative organ), which is currently the sole disability deemed to be a complication of the Veteran's service-connected diabetes mellitus.  However, this separately assigned evaluation has not been perfected for appeal and is thus beyond the purview of the Board's jurisdiction.  

Extraschedular Evaluations

Regarding whether the record reflects a basis for referring the increased rating claims for consideration for an extraschedular rating, the evidence shows that the Veteran's service-connected PTSD results in anxiety and sleep impairment and that his diabetes mellitus results in impaired glucose control.  The rating criteria considered in this case reasonably describe the Veteran's symptoms and provide ratings for more severe symptoms; further, the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's PTSD and diabetes mellitus disability pictures are contemplated by the rating schedule, even when considered together, the assigned schedular evaluations are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003).  Here, the Board is not remanding the TDIU claim because it has been found that the evidence is inadequately developed; instead, the Board is remanding the issue of entitlement to a TDIU because such possible entitlement has been raised by some evidence of record and because it is intertwined with the heart disease claim.  In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the PTSD and diabetes mellitus rating claims need not be remanded in this specific case.  


ORDER

A rating higher than 30 percent for PTSD is denied.

A rating higher than 20 percent for diabetes mellitus, type II, is denied.


REMAND

With regard to the Veteran's claim seeking service connection for heart disease, which was remanded by the Board for further development in September 2015, the RO has partially completed the requested development and has not yet readjudicated the claim.  Thus, the Board has listed the claim on the title page and will remand the claim to complete the development.

As the Veteran reports that his heart disease has rendered him unemployable since December 2010, as reflected in his September 2014 VA PTSD examination report, the Board concludes that adjudication of his claim seeking a TDIU must be deferred pending the completion of the development of this service connection claim.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain a medical opinion from the practitioner who performed the Veteran's October 2015 VA cardiovascular examination, or if unavailable, a similarly qualified practitioner, to determine the potential relationship between the Veteran's diagnosed heart disease and his service-connected disabilities and/or presumed in-service herbicide exposure.

After reviewing the Veteran's claims file, the practitioner is asked to provide an opinion as to:

(1) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed cardiomyopathy and atrial fibrillation are caused or aggravated by his service-connected PTSD?

(2)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed cardiomyopathy and atrial fibrillation are caused or aggravated by his service-connected diabetes mellitus, type II?

(3) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed cardiomyopathy and atrial fibrillation are related to his presumed in-service Agent Orange exposure?

(4) If the examiner determines that the Veteran's heart disease is related to service or a service-connected disability, the examiner is to describe the occupational limitations or impairment to occupational functioning stemming from the Veteran's heart disease.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner is to identify the baseline level of severity prior to the superimposed aggravation.  

A complete rationale must be provided for all opinions rendered.  

2.  Finally, readjudicate the Veteran's claims seeking a TDIU and service connection for heart disease.  If the benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


